DETAILED ACTION
Status of Claims
	This action is in response to the application No. 17/016266 filed on 9/9/2020.  Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Romanov et al. US 2011/0202175 and Augenbraun et al. US 7,555,363. 
Romanov discloses a mobile robot for cleaning. The mobile robot of Romanov includes a main robot body with two drivable wheels and an extension piece that is capable of attaching to a detachable cleaner head. The cleaner assembly head is wider than the robot body itself, however, unlike the claimed robot invention which has the sweeper assembly capable of fitting within the volume of main robot body. 
Augenbraun discloses a similar multi-function cleaning robot that has a main robot body that is capable of attaching to multiple cleaning attachments. The cleaning module of Augenbraun even is substantially in size that the entire mobile robot main body encompasses it, unlike the wider cleaning head of Romanov. However, like Romanov, the detachable cleaning implements need to be manually attached/detached through user intervention. 
independent claims 1 and 17, the prior art of record fails to teach or suggest the following claimed subject matter:
“a lift mechanism attached to the frame;
a sweeper attachment having a dimension to substantially fit within the open volume of the main body, the sweeper attachment is connectable to the retention system to raise and lower the sweeper attachment using the lift mechanism;”
Claim 1 further details out the control methodology of retaining, lifting and operating the sweeper and further differentiates itself from the prior art of record in that manner. 
Claims 2-16 depend on allowable claim 1 and claims 18-20 depend on allowable claim 17 and are, therefore, allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668